Sandler, J.,
dissents in a memorandum as follows: I agree that the detail and structure of defendant’s second set of interrogatories, particularly in light of the prior interrogatories and the bill of particulars, present a substantial question as to whether the interrogatories are unduly burdensome. On balance, I have concluded that Special Term’s exercise of discretion was appropriate. The detailed nature of the interrogatories must be measured against the reality that this is an action against the City of New York for over $5 million, and that the resolution of the litigation is likely to turn upon a complex interaction of developments that took place over a period of time. In addition, I do not agree with the court that the answers to the defendant’s first set of interrogatories were satisfactory. Many of those answers seem to me obviously vague, general and incomplete. The nature of the litigation makes it peculiarly appropriate for the use of interrogatories to be followed by an oral deposition. Many of the questions are particularly suited to the interrogatory device since the answers will frequently require an examination of records and documents and some consultation with others. Although answering the interrogatories will impose some preliminary burden upon the plaintiff, it seems likely that the ultimate result will be to reduce significantly the time required in the contemplated deposition. Conceivably, full responses to the questions propounded may ultimately obviate the need for a deposition. In short, this does not seem to me an appropriate case to depart from the strong policy in favor of noninterference with Special Term’s exercise of discretion in disclosure matters. Accordingly, the order of the Supreme Court, New York County, entered October 20, 1980, denying plaintiff’s motion for a protective order and ordering pretrial examination to commence 15 days after service of plaintiff’s answers to the second set of interrogatories, should be affirmed.